From Rowan.
It is necessary that the declaration in every case should comport with the writ, for its design is to specify fully and particularly that cause of action which the writ states as the foundation of the plaintiff's claim. So essential a variance as the record presents in this case cannot be permitted without introducing uncertainty and confusion into legal proceedings, and without suffering any diversity, however            (213) palpable, to exist between the writ and the count. The defendant is brought into court to answer to one person, and he cannot, when there, be liable to answer two upon the same writ. The plea must therefore be sustained. *Page 164